Spencer, J.
This appeal is prosecuted from a judgment of the Wabash Circuit Court, decreeing a divorce to appellee. The questions presented for decision arise out of the alleged error of the court in overruling appellant’s motion for a new trial, which motion challenges the action of the trial court both under the law and the evidence. Without discussing these questions in detail, it is enough to note that the entire appeal is based on matters affecting the well-being of a member of society and of vital importance to her; also that great interest was manifested in this proceeding by appellee until a decree .was rendered relieving him from his contractual obligations, whereupon his efforts ceased, on the evident theory that this court would brief his case to the end that the judgment of the lower *169court in his behalf might be sustained. This cause was appealed on January 26, 1914, and appellant’s briefs were filed on June 1, 1914. After the decision of this court in Eigelsbach v. Kanne (1915), ante 69, 110 N. E. 549,. citing and approving Burroughs v. Burroughs (1913), 180 Ind. 380, 103 N. E. 1, appellant filed additional authorities herein, showing her interest in the cause and calling our attention to the failure of appellee to file at any time any brief or motion in this cause in support of the judgment below or in contravention of the many errors complained of. We feel called on. to invoke the rule that such failure may be taken to be a confession of error for which this court may reverse the judgment and remand the cause, especially where, as in this case, the alleged errors are seriously and in good faith presented by appellant but ignored by appellee. Burroughs v. Burroughs, supra; Eiglesbach v. Kanne, supra; Veit v. Windhorst (1916), post 351, 110 N. E. 666.
Judgment reversed, with instructions to sustain appellant’s motion for a new trial. ' Cause remanded for further proceedings.
Note. — Reported in 110 N. E. 980. See, also, 3 C. J. 1446; 2 Cyc 1024.